 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS CASEY GUILLEN,                              Case No. 1:19-cv-00946-DAD-JDP
12                          Plaintiff,                   ORDER DIRECTING DEFENDANT TO
                                                         RESPOND TO PLAINTIFF’S MOTION TO
13             v.                                        REMOVE TO STATE COURT WITHIN
                                                         THIRTY (30) DAYS
14    D. CARRILLO,
                                                         ECF No. 6
15                          Defendant.
16

17            Plaintiff Marcos Casey Guillen is a state prisoner proceeding without counsel in this civil

18   rights action. The matter is before this court after being removed from Kern County Superior

19   Court. See ECF No. 1. On July 31, 2019, plaintiff filed a motion to remove the case to state

20   court, asserting that his complaint is based on state law and that a state court can adequately

21   review any related federal claims. See ECF No. 6.

22            Within thirty (30) days of the date of service of this order, defendant must file a response

23   to plaintiff’s motion.

24
     IT IS SO ORDERED.
25

26
     Dated:         August 2, 2019
27                                                       UNITED STATES MAGISTRATE JUDGE
28
                                                         1
